Citation Nr: 1547553	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether an overpayment of VA compensation benefits was validly created due to the Veteran's incarceration.  

2.  Entitlement to a waiver of recovery of an overpayment of VA compensation benefits based on the Veteran's incarceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1965 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination by the Committee on Waivers and Compromise (Committee) issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the Veteran's request for a waiver of recovery of overpayment in the amount of $29,410.80.  The Veteran appealed the denial in this decision, and the matters are now before the Board.  The Agency of Original Jurisdiction (AOJ) is the RO in Roanoke, Virginia.  

This case was previously before the Board in January 2013, at which time the Board remanded the matters of validity of the debt and entitlement to waiver of the debt for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its January 2013 remand orders regarding the issue of whether an overpayment of VA compensation benefits was validly created due to the Veteran's incarceration and that it may, therefore, proceed with a determination of this issue below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a waiver of recovery of an overpayment of VA compensation benefits based on the Veteran's incarceration is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran has not challenged the amount of the debt, which has been calculated in the amount of $29,410.80.

2.  The Veteran's failure to report his incarceration to VA created the debt.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $29,410.80 was properly created.  38 U.S.C.A. §§ 5107, 5112, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.665 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the denial of a waiver of recovery of overpayment of benefits in the amount of $29,410.80, as well as the validity of this debt.  He asserts that these VA funds were stolen from his bank account by two individuals acting as his former powers of attorney.  Additionally, the Veteran asserted that he notified VA of his incarceration, but that there was a problem with his mail because of the prison's refusal to acknowledge his name for a period of time.  Moreover, he asserted that VA should have known that he was incarcerated because he wrote VA from prison. 

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $29,410.80, but rather, as discussed below, alleged that VA was aware of his incarceration, and thus, it was not properly created.  In the May 2009 statement of the case (SOC) regarding entitlement to a waiver the debt and February 2014 SOC regarding the validity of the debt, the Committee and Roanoke RO provided the Veteran with notice of the provisions of 38 C.F.R. § 3.665 and 38 U.S.C.A. § 5313, and determined that the debt was properly created based on the Veteran's failure to report his incarceration.  Therefore, the Board finds that the Veteran is not prejudiced by the Board considering the limited question of whether the debt is validly created based on his assertions that he informed VA of his incarceration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including disability compensation.  See 38 C.F.R. § 1.956(a) (2015). 

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

After it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  See 38 C.F.R. § 1.965.  As will be discussed in the Remand section below, the Board's decision does not reach the issue of entitlement to a waiver of the debt because this issue requires additional procedural development, and thus, it is remanded to the AOJ.  

In regards to the validity of the debt, Congress has provided that a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony is not to be paid compensation or dependency and indemnity compensation in excess of 10 percent (the rate of compensation payable under 38 U.S.C.A. § 1114(a)) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

A May 2008 notice to VA showed that the Veteran was incarcerated on May 22, 2007 and that his scheduled release date was February 4, 2011, which was confirmed by a February 2011 Virginia offender information form.  At the time of his incarceration in May 2007, the Veteran was receiving VA benefits at a 100 percent disability rating because he was entitled to a total disability rating based on individual unemployability (TDIU).  A November 5, 2007 VA and Social Security Administration (SSA) prisoner computer match report informed VA that Veteran was incarcerated for a felony conviction.  In a May 2008 letter from the Roanoke RO, the Veteran was informed that VA had obtained evidence that he had been incarcerated on May 22, 2007 following conviction for a felony offense.  He was notified that a proposed reduction of his benefits was required by 38 C.F.R. § 3.665 following the 61st day of his incarceration to a disability rating of 10 percent.  Thus, the law required his compensation to be reduced from $2,527.00 per month to $117.00 per month, effective July 22, 2007.  The May 2008 letter also notified him that he had 60 days to submit additional evidence.  The RO sent another letter in August 2008 effectuating the proposed reduction.  

In June 2008, the Veteran submitted a request for a waiver of overpayment, and he stated that he previously wrote to VA asking for a waiver of the overpayment.  He also argued that these overpayment funds were stolen from him while he was incarcerated by two individuals, who were his previous powers of attorney.  He indicated that the alleged theft was under investigation by Virginia police enforcement.  While the Board acknowledges the Veteran's contentions regarding the alleged stolen VA funds, these contentions relate to the Veteran's claim of entitlement to a waiver of overpayment of the benefits because they relate to whether collection of the debt would be against equity and good conscience.  Therefore, as the Veteran's contentions regarding the stolen VA funds do not relate to whether the debt was validly and properly created, the Board shall not discuss these contentions further in this decision.  

The reduction in the disability rate from 100 percent to 10 percent, effective July 22, 2007 created an overpayment of $29,410.80.  In November 2008, the Committee denied his request for a waiver of the indebtedness of this amount.  By letter in August 2008 and November 2008 the Veteran was informed of the payment options available to him to repay this debt and that VA planned to withhold his VA benefits until the overpayment amount was recouped starting in November 2008.  

As previously noted, the Veteran has not challenged the amount of the debt, but rather, has alleged that VA was aware of his incarceration.  He has contended that he informed VA of his incarceration but that there was a problem with his mail because of the prison's refusal to acknowledge his name for a period of time.  He made this contention in his June 2009 substantive appeal (VA Form 9) in connection with the waiver of overpayment claim.  To support this assertion, he submitted a May 2006 letter from a religious leader to a police sheriff regarding this mail discrepancy, and the fact that he was only able to receive mail under another alias.  In a June 2006 letter, a chief deputy informed the religious leader that the jail's system was updated to reflect the change in the Veteran's name to his current, correct name and that the jail's mailroom deputies were instructed that he was allowed to receive mail under his changed name from that point on.  

He also asserted that VA should have known that he was incarcerated because he wrote VA from prison.  The record shows that prior to his incarceration in May 2007, his address was a post office box in Norfolk, Virginia.  In fact, this is the address which he listed as his current address in a June 2007 letter to VA requesting a change in the account number for direct deposit of VA funds.  Moreover, in July 2007, he submitted a letter asking VA to change his address from the post office box in Norfolk to an address on [redacted] in Richmond, Virginia.  In this letter, he stated that he was in a near-fatal accident and that his son, who was acting as his power of attorney, allowed his post office box address to expire without his knowledge.  Furthermore, a VA employment questionnaire, which listed his address as [redacted] in Richmond, was signed by the Veteran and returned to VA in December 2007.  The Board notes that the claims file does not include the envelopes or the return addresses for any of the Veteran's communications to VA following his incarceration until an October 2008 letter, whose envelope notes it was sent from a Virginia Department of Corrections prison.  

While the Board acknowledges the Veteran's contentions that he notified VA of his incarceration, the June 2006 letter from the chief deputy stated that any mail or alias irregularity was corrected in June 2006.  From that point on, the Veteran was able to receive and send mail.  In fact, June 2007 and July 2007 letters from the Veteran to the Roanoke RO, in which he listed his address as being a post office box in Norfolk or an address on [redacted] in Richmond, show that he was able to send mail to VA following his incarceration on May 22, 2007.  

Moreover, he indicated that he previously asked VA for a waiver in a June 2008 letter.  This statement indicates that this previous communication occurred after VA informed him of an overpayment and the right to request a waiver, which occurred in May 2008 at the earliest.  Thus, apart from his sole lay assertion that he notified VA of his incarceration, the record does not include any credible evidence of such a notification.  However, it does show that he was able to send and receive mail following his incarceration on May 22, 2007.  Furthermore, on two occasions he indicated to VA that he had two separate addresses that did not indicate that he was in a correctional or penal facility, and he did not mention that he was incarcerated in those letters.  

While the Board also acknowledges his contentions that VA should have known that he was incarcerated because he wrote to VA from prison, the record shows that the two addresses he provided in the June 2007 and July 2007 letters did not indicate that those addresses belonged to a penal institution or a correctional facility.  The first envelope containing an address indicating that he was in a correctional facility was from October 2008.  Overall, the record shows that VA learned of his incarceration by a November 5, 2007 VA and SSA prisoner computer match report and not directly from the Veteran.  Thus, contrary to the Veteran's contentions that he notified VA of his incarceration and that VA should have known of his incarceration, the record indicates that he did not notify VA of his incarceration and that VA was unaware of his incarceration until November 5, 2007.  

Therefore, the Board concludes that the overpayment of $29,410.80 is a valid debt resulting from the Veteran's failure to report his incarceration, which led to a reduction in compensation benefits.  Therefore, as overpayment of VA compensation benefits was properly created due to the Veteran's incarceration, and as the preponderance of the evidence is against the claim, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, VCAA notice is not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (noting that the notice and duty to assist provisions of VCAA do not apply to Chapter 53 waiver of recovery matters, as Chapter 53 already contains its own notice provisions.  The VCAA provisions are relevant to a different chapter of title 38, i.e., Chapter 51, and do not apply to waiver matters.)


ORDER

The Veteran's debt of $29,410.80, incurred as a result of an overpayment of VA compensation benefits during his incarceration, is valid.  


REMAND

Unfortunately, the matter of entitlement to a waiver of recovery of an overpayment of VA compensation benefits based on the Veteran's incarceration must be remanded for additional procedural and evidentiary development.  Specifically, the January 2013 Board decision remanded the issue of whether the overpayment of compensation was properly created, and if the overpayment was found to be valid and properly created, the RO was to request that the Veteran complete an updated VA Form 5655 or Financial Status Report (FSR).  Thereafter, the RO was to again review the record and reconsider the request for a waiver of the overpayment and issue supplemental statements of the case (SSOCs) regarding the validity of the debt and the request for a waiver of the overpayment if either readjudication was unfavorable to the Veteran.

In February 2014, the RO issued an SOC determining that the VA overpayment of $29,410.80 was valid, and it sent the Veteran instructions and a blank FSR form to complete in February 2014.  The Board finds that the RO substantially complied with its January 2013 remand directives in regards to the matter of the validity of the overpayment, and thus, the Board was able to adjudicate this matter above.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

However, the RO failed to comply with the Board's January 2013 remand directives regarding the matter of entitlement to a waiver of overpayment.  Specifically, the Veteran submitted a completed FSR that was received by the RO in March 2014.  The record does not show that the RO reviewed this evidence or that it issued an SSOC for his entitlement to a waiver of recovery of overpayment of VA benefits.  Moreover, as this evidence was not reviewed by the RO and the Veteran has not waived consideration of this evidence by the RO, the Board must remand this matter to rectify these procedural deficiencies.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to a waiver of recovery of an overpayment of VA compensation benefits based on the Veteran's incarceration in light of all of the evidence of record, including the March 2014 FSR and this Remand.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


